I respectfully dissent. Initially, I agree with appellant thatHillsboro v. Fraternal Order of Police, Ohio Labor Council, Inc.
(1990), 52 Ohio St.3d 174, 556 N.E.2d 1186, is not dispositive of the issue before this court. Hillsboro merely provides that after an issue has been arbitrated, it is the arbitrator's interpretation of the contract that controls, rather than that of a reviewing court. Hillsboro does not address the question of whether a contract dispute is actually subject to arbitration when conflicting or ambiguous contract language exists.
This court has previously decided just such an issue in favor of arbitration in State ex rel. Williams v. Belpre City SchoolDist. Bd. of Edn. (1987), 41 Ohio App.3d 1, 534 N.E.2d 96. As the majority in Williams stated at 8-9, 534 N.E.2d at 103-104:
"Because of the speed, low cost and the general competence, indeed expertise, of most arbitrators, arbitration is the most favored means of contract enforcement available to educational institutions. 2 Rapp, Education Law (1987), Section 7.07[2]. Arbitration has been favored by the courts in this *Page 797 
state from early times. Youghiogheny  Ohio Coal Co. v. Oszust
(1986), 23 Ohio St.3d 39, 41, 23 OBR 57, 58, 491 N.E.2d 298, 299;Corrigan v. Rockefeller (1902), 67 Ohio St. 354, 367,66 N.E. 95, 98.
"* * *
"Under federal law, when language is ambiguous and unclear, any doubts concerning the scope of arbitrability should be resolved in favor of arbitration. McGinnis v. E.F. Hutton  Co.,Inc. (C.A.6, 1987), 812 F.2d 1011, 1013. Given the favored status of arbitration in this state, Youghiogheny  Ohio CoalCo., supra, the McGinnis holding seems equally applicable herein."
However, because I find no such ambiguity to exist in this collective bargaining agreement, arbitration is precluded by the clear and unmistakable language of the contract. The "management rights" clause found in Section 201(D) provides that the school board reserves the right to delete and modify school bus routes. According to Section 2.02, such decisions shall not be subject to arbitration "except to the extent that they are limited byspecific provisions of this agreement." Both parties agree that the contract makes no provision for a reduction of employees' hours. Appellee, however, asserts that Section 19.02, when read in conjunction with other portions of agreement, including the addenda, provides that a specific limitation upon the management rights clause exemption from arbitration. I cannot agree. Article XIX provides for a specific layoff procedure where there is a reduction in work force. While I agree that disputes over this procedure are subject to arbitration where the school board's decision to eliminate or modify bus routes results in layoffs, the record here does not indicate that any driver had his or her position eliminated. Article XIX relates solely to "reducing the number of positions in one or more classifications" and does not expressly apply to reducing employees' hours as appellee candidly admits. Because there is no specific provision limiting the nonarbitration clause concerning modification of bus routes or a mere reduction in hours, there is no ambiguity concerning arbitration. There being no ambiguity, Williams does not require arbitration. Had the school board's decision resulted in layoffs, then I would agree that arbitration is appropriate. However, those facts are not before us. Accordingly, the trial court's decision that the matter was subject to arbitration was erroneous. *Page 798